UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-1909


CURTIS RICHARDSON, a/k/a Curtis D. Richardson, a/k/a Curtis Dale
Richardson,

                            Plaintiff - Appellant,

              v.

MATT MAHON, Loris, SC, Policeman, individual and official capacity,

                            Defendant - Appellee,

              and

KAREN SHEPHERD, Chief of Police of Loris, SC, individual and official capacity;
SERGEANT   RICHARDSON, individual and official capacity; MAJOR
JOHNSON, individual and official capacity; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS, CLASSIFICATION SUPERVISOR
(NAME UNKNOWN), individual and official capacity; OFFICER JEFF GORE,

                            Defendants.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Mary G. Lewis, District Judge. (4:15-cv-03317-MGL)


Submitted: June 30, 2020                                             Decided: July 9, 2020


Before NIEMEYER and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Curtis Richardson, Appellant Pro Se. Jerome Scott Kozacki, WILLCOX BUYCK &
WILLIAMS, PA, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Curtis Richardson seeks to appeal the district court’s order denying his

postjudgment motions. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on July 8, 2019. Richardson filed the notice of

appeal on August 8, 2019. Because Richardson failed to file a timely notice of appeal or

obtain an extension or reopening of the appeal period, we deny leave to proceed in forma

pauperis and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            3